          Case 1:16-md-02704-JPO Document 854 Filed 10/07/19 Page 1 of 1




October 7, 2019


Via ECF
The Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square, Room 2101
New York, NY 10007

Re:      In re: Interest Rate Swaps Antitrust Litigation, No. 16-MD-2704
         This Document Relates To All Actions

Dear Judge Oetken:

        Defendants and the New York Times Company jointly submit this letter to notify the Court
that we are working together and hope to reach an amicable resolution in connection with the letter
filed by Mr. McCraw, counsel for The New York Times Company and reporter Matthew Phillips
(Dkt. No. 850). We will provide the Court with a status report on or before November 4, and we
will notify the Court in the event that we cannot reach agreement and require the Court’s
intervention. Plaintiffs do not oppose this request.

         Respectfully submitted,


    /s/ David McCraw (on consent)1                /s/ Richard Schwed
    David McCraw on behalf of the New York        Richard Schwed
    Times Company                                 Defendants’ Liaison Counsel




1
 Electronic signatures provided with consent in accordance with Rule 8.5(b) of the
Court’s ECF Rules and Instructions.
